Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 20, 2020

                                     No. 04-20-00014-CR

                                      Luis MARQUEZ,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                  From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2019CR5801
                        Honorable Stephanie R. Boyd, Judge Presiding


                                        ORDER
       Appellant’s brief was originally due to be filed on April 2, 2020. On March 18, 2020,
appellant filed a motion for a 60-day extension of time to file the brief. Appellant’s motion is
GRANTED. It is ORDERED that appellant’s brief is due no later than June 1, 2020.


                                                    _________________________________
                                                    Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of March, 2020.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ,
                                                    Clerk of Court